Citation Nr: 1228802	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-36 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1976 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This case was previously before the Board in December 2010, when it was remanded for further development, to include a VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Asthma was not manifested in service and has not been shown to be related to service or any incident, injury, or disease therein.

2. A left ankle disability, to specifically include degenerative joint disease, was not manifested in service and has not been shown to be related to service or any incident, injury, or disease therein.


CONCLUSIONS OF LAW

1. Asthma was not incurred in or aggravated by active duty military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §3.303 (2011). 

2. A left ankle disability was not incurred in or aggravated by active duty military service.  38 U.S.C.A. § 11310 (West 2002); 38 C.F.R. §3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in December 2008.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any such records on her behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as relevant post-service private treatment records.  In an August 2010 letter, the RO asked the Veteran to furnish additional information regarding the statement submitted from Dr. Grant Way; the Veteran was unable to locate Dr. Way and did not answer the additional questions included.  In a letter sent in February 2011, the Veteran was asked to identify and provide signed release forms for any providers from whom she obtained treatment for her asthma and/or left ankle.  The Veteran did not respond to that request and has not identified any additional pertinent records for the RO to obtain on her behalf.  

The Veteran was afforded a VA examination in June 2011 with regard to her claim of service connection for left ankle disability.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudicative purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

VA has not conducted medical inquiry in the form of a VA compensation examination in an effort to substantiate the claim of service connection for asthma and further development is not required because there is no record of any symptoms or complaints related to asthma in service or for some thirty years after service.  
Further, there is no competent medical evidence to suggest a causal relationship between the Veteran's military service and her current diagnosis of asthma.  As the evidence does not indicate that the disability may be associated with service, a medical examination or medical opinion is not required to decide the claim under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, including degenerative joint disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

Asthma

The Veteran's service treatment records, while showing a few occasions of upper respiratory infection, do not show any complaints, symptoms, treatment, or diagnosis of asthma while in service.  Indeed, service treatment records show repeated denial of symptoms or diagnosis of asthma.  At the time of enlistment in 1976, she answered "No" to questions regarding symptoms of sinusitis, hay fever, asthma, and shortness of breath.  On a February 1978 dental treatment questionnaire, she did not circle "asthma/hay fever" as a complaint or condition, but did circle "stomach condition/ulcer."  On the discharge examination and health questionnaire completed in March 1978, she was not found to have any health problems and she answered "No" to questions regarding symptoms of sinusitis, hay fever, asthma, and shortness of breath.  Likewise, on a re-enlistment health questionnaire completed in December 1982, she answered "No" to questions regarding symptoms of sinusitis, hay fever, asthma, and shortness of breath.  The accompanying examination noted that she experienced air flow obstruction as a result of a deviated septum, but found no other health problems.

After service separation, the Veteran submitted brief statements from two physicians indicating that she had been treated for asthma.  A 1983 statement from Dr. Way indicated that she was treated for asthma when she was younger and that, in his opinion, any "gassing" experience required during her military service would be "detrimental to her asthmatic condition."  Further clarification from the Veteran indicated that the treatment for asthma by Dr. Way occurred when she was four years old and that she "grew out of" the condition soon thereafter.  A March 2010 statement by Dr. DeRemer recited the Veteran's history of participating in an exercise during military training where entered a gas chamber without a mask, after which she coughed a great deal and had a hard time catching her breath.  "Since this time she has been aware of a decrease[d] respiratory reserve, exertional dyspnea and bronchospasm.  She attributes her onset of asthma to this episode."  

While the written statement from Dr. Way, along with the Veteran's own clarifying statement, shows that the Veteran had asthma as a child, this is not sufficient to establish asthma as a pre-existing condition.  Rather, the Veteran's further statement that the condition resolved when she was a child and her denial of any symptoms or history of asthma at service entrance are sufficient for the presumption of soundness at service entrance to apply.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b)(1).

As noted, the Veteran's service treatment records contain no diagnosis of or treatment for asthma, even during treatment for upper respiratory infections resulting in coughing, fever, and sore throat.  Moreover, the Veteran herself actively denied any history or complaints of asthma during service and when seeking to re-enlist four years after service separation, in 1982.  As such, asthma was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established. 

The record indicates that the Veteran was first treated by Dr. DeRemer for asthma in 2003, some twenty-five years after service separation.  The Veteran has referred to additional treatment for asthma, but has not provided any dates of or records regarding that treatment and has indicated that the treating physician has since died.  Therefore, the Board has no means of ascertaining the date that the Veteran was diagnosed with asthma after service separation.  However, based on her denial of asthma symptoms in 1982, onset of asthma would be at least four years post-service.  As such, continuity of symptomatology after service is not shown, and service connection under 38 C.F.R. § 3.303(b) is not warranted.

The Veteran is competent to describe symptoms she has experienced, which would include difficulty breathing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting general competence of lay persons to testify as to symptoms, but not a medical diagnosis and noting by example the competence of lay testimony with regard to a broken leg, but not a form of cancer.)  However, asthma is not a condition under case law which a lay person is considered competent to diagnose or determine etiology.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

As such, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

To the extent the Veteran's statements are offered as proof that her current diagnosis of asthma was caused or aggravated by an in-service event, such as gas-chamber training, as a lay person, the Veteran is not qualified, that is not competent, through education, training, or experience to offer an opinion regarding such a link.  For this reason, the Board rejects the Veteran's statements as favorable evidence on the question of whether her current asthma is related to her service.  

The Board notes that there is no competent medical evidence which links her current asthma to her military service, to include her experience in the gas chamber.  The statement by Dr. Way does not address causation of a current condition, but rather offers the opinion that if she were to participate in such training, it would be "detrimental" to her asthma, without stating whether her condition would be permanently worsened thereby.  Indeed, the language used by Dr. Way in his statement implied that the gas chamber incident was a requirement of future training and not a past event.  

Dr. DeRemer, on the other hand, understood that the incident had happened in service, but related only what the Veteran had described of the event and her symptoms afterwards.  Dr. DeRemer did not offer an opinion of her own linking the Veteran's current asthma to her military service, but merely recited the Veteran's belief that this was the point of onset of her asthma.  Under the law, a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  For this reason, the Board rejects the recorded history of Dr. DeRemer as competent medical evidence that the Veteran's asthma had its onset in service. 

Thus, there is no competent medical evidence that associates the Veteran's asthma with her military service or any injury, disease, or event of service origin.  As the Board may consider only competent independent medical evidence to support its findings as to a question medical causation, where a lay assertion on medical causation is not competent evidence, and as there is no favorable, competent medical evidence to support the claim, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Left Ankle

The Veteran's service treatment records show that in August 1977 she cut her left ankle on a mirror during her training period.  She complained of pain, swelling, and tenderness, and the provider diagnosed a sprained ankle.  She was put on a temporary profile for five days.  At service separation in March 1978 she denied having any arthritis, bone or joint deformity, lameness, or foot trouble.  On a re-enlistment physical in December 1982, her lower extremities were shown as normal and she again answered "no" to experiencing any broken bones, arthritis, joint deformity, or lameness.

After service separation, the first evidence of treatment for the Veteran's left ankle is dated in July 2009.  At that time, she was noted to have early signs of degenerative joint disease in both ankles.  A subsequent treatment note described swelling in the left ankle, which she felt was due to an earlier traumatic blow that produced spurring.  The provider diagnosed left ankle pain and spurring due to previous trauma.

On VA examination in June 2011, the Veteran reported the injury to her left ankle in service when a mirror fell on her foot and "busted me open."  She said she received stitches and crutches for her injury and was placed on light duty.  She reported that since service, she had continued to have problems with "kinking" in her ankle which she demonstrated inverting and everting, stating it caused sharp pains.  These symptoms had occurred off and on in the 1980s, 1990s, and 2000s, but she did not seek any treatment for the issue until 2009.  She reported current pain on a daily basis with recurrent kinking of the ankle, with no restriction of mobility but recurrent weakness, fatigue, and incoordination.  On physical examination, she had normal posture and gait and did not require any assistive devices, braces, or orthotics.  She had no limitation of motion in the left ankle, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees with pain at the end points.  There was no edema or deformity or instability in the joint, but there was tenderness over the lateral malleolus.  She had varicosities which were very mild and symmetrical on both legs.  She had a circular scar over the lateral malleolus which was 4 cm by 0.4 cm, which was nontender, nonadherent, with normal skin texture and no evidence of instability.  The examiner offered the opinion that while the scar was the result of the injury in service, the degenerative joint disease and ankle pain were less likely than not caused by, aggravated by, related to, or the result of her service.  This opinion was based on a review of the record, including the fact that there was no obvious mechanism of injury or trauma which would have resulted in degenerative joint disease, the fact that there was no record of complaint or injury at service separation, and that more than thirty years had elapsed since service separation.

On the basis of the service treatment records, a chronic left ankle disability was not affirmatively shown to have been present during service.  While the record does show that the Veteran sustained a laceration of the left ankle, it was treated with stitches and a five day temporary profile.  Service separation examination and an examination when she applied for re-enlistment five years after the injury contain no reference to the left ankle injury.  As such, the injury in service is considered to have been acute and transitory and to have resolved in service; therefore, service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established.  

The evidence shows that the Veteran currently has mild degenerative joint disease in her left ankle, which her treating provider linked to an unspecified prior trauma.  However, the only prior injury shown by the record is the minor laceration in service some 30 years earlier.  Although the Veteran has stated that she suffered recurrent ankle pain and "kinking" in her left ankle since service separation, the Board notes that she did not seek treatment for the problem until 2009, some 30 years after service separation.  The absence of documented complaints indicative of ankle problems between 1977 and 2009 weighs against the claim that the degenerative joint disease, or arthritis, first documented in 2009, is related to service on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Moreover, the first documentation of arthritis in 2009 is well beyond the one-year presumptive period for service connection as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. § 3.309.

In addition, while the Veteran is competent to describe symptoms she experienced, arthritis is not a disease which, under case law, has been found to be capable of lay observation; therefore, the determination as to the diagnosis or presence of the disability is medical in nature and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

In this instance, there is no evidence to suggest that the Veteran has any specialized medical training or expertise sufficient to render an expert diagnosis of arthritis or an opinion on the etiology of the condition.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

To the extent the Veteran's statements and testimony are offered as proof that the current left ankle disability is due to the in-service laceration, as a lay person, the Veteran is not qualified, that is not competent, through education, training, or experience to offer a medical diagnosis of arthritis or an opinion linking the arthritis to an in-service disease or injury.  For this reason, the Board rejects the Veteran's statements and testimony as favorable evidence on the question of whether the Veteran's current degenerative joint disease (arthritis) of the left ankle is related to her military service.  

To the extent the record contains a history of a traumatic injury to the left ankle noted by the Veteran's private physician, a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, as the record does not specify the nature or date of this alleged traumatic injury, there is no reason to presume that the incident referenced is the laceration sustained in service.  For these reasons, the Board rejects the recorded statement of the physician regarding a history of traumatic injury as demonstrating any competent medical evidence linking the Veteran's left ankle arthritis to her military service. 

The evidence of the June 2011 VA examination report, which contains both a complete review of the medical evidence including service treatment records and a competent medical assessment, is against the claim of service connection.  Specifically, the examiner found that the current left ankle disability of degenerative joint disease and pain was less likely than not caused or aggravated by, related to, or otherwise the result of her military service, including the laceration of the left ankle sustained therein.  The only competent medical evidence to the contrary is that based on the Veteran's unsupported statement of a prior traumatic injury at a time and place which have not been specified, and the Board has already determined that this document is entitled to no evidentiary weight.   

As the Board may consider only competent independent medical evidence to support its findings as to a question involving a medical diagnosis, which is not capable of lay observation or one that is not a simple medical condition, or there is a question of medical causation, where a lay assertion on medical causation is not competent evidence, and as there is no favorable, competent medical evidence to support the claim, the preponderance of the evidence is against the claim of service connection for a left ankle disability, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for asthma is denied.

Service connection for a left ankle disability is denied.



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


